DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 08/09/2022 (“Amendment”). Claims 1-7 and 9-21 are currently under consideration. The Office acknowledges the amendments to claims 1 and 9-12, as well as the cancellation of claim 8 and the addition of new claims 13-21.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no support for the display surface being “at least partially” received within the recess. The specification contemplates the display surface being received within the recess as shown e.g. in Fig. 8.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 10, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, they recite a continuous glucose monitoring sensor comprising a continuous glucose monitoring sensor. This is unclear because it is circular. 
Further regarding claim 9, the recitation in e.g. line 11 of “the second surface” is unclear because it may be referring to the second surface of the sensor or the second bottom surface of the display. For purposes of examination, it will be interpreted as referring to the second surface of the sensor.
Claims 2-7, 10, and 13-18 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, and 9-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2006/0142651 (“Brister”) in view of US Patent Application Publication 2011/0022025 (“Savoie”).
Regarding claim 1, Brister teaches [a]n on-body system for sensing an analyte in a living body (Abstract), comprising: a continuous glucose monitoring sensor (Fig. 3, electronics unit 16 together with sensor 32), comprising: a cover (Fig. 3, mounting unit 14) at least partially containing a continuous glucose monitoring sensor having a microcontroller (Fig. 14A, processor module 138, ¶¶s 0266, 0498) and a first transceiver adapted to … transmit a signal … (Fig. 14A, RF module 148 transmitting and receiving signals wirelessly as indicated by element 150 - also see ¶ 0477); and a bottom surface adapted to be adhered to a first area of skin (Fig. 3 - at adhesive pad 8); and a display … for receiving data transmitted by the microcontroller (Fig. 14B, user interface 156 - also see ¶ 0494, displaying sensor information requires receiving data from the microcontroller), …, wherein: the display is removably couplable to the continuous glucose monitoring sensor (¶ 0500, where the user interface is located remotely from the on-skin device to make data more easily visible to the user. The removeable coupling would have been obvious to incorporate since e.g. ¶ 0641 contemplates a reusable display element (that results in cost savings), which in that case is a receiver but in the case of ¶¶s 0494 and 0500 is the user interface 156); and the display is adapted to be directly secured to a second area … such that the display displays data received by the second transceiver from the first transceiver (¶ 0500), … .
Brister does not appear to explicitly teach the first transceiver adapted to be capacitively coupled to skin and transmit a signal capacitively via the skin, or the display having a second transceiver (although Brister teaches that it at least receives information), wherein the display is adapted to be capacitively coupled to the skin. Brister also does not appear to explicitly teach the display adapted to be directly secured to a second area of skin, wherein the signal is capacitively transmitted by the first transceiver to the second transceiver via the skin.
Savoie teaches using a personal area network transceiver in a medical device to communicate with other devices in contact with the user’s body (Abstract, by propagating a current across the user’s body via capacitive coupling. This includes coupling between a sensing device (Fig. 3, sensor 300) and a display device (Fig. 3, medical device 100 or host device 200, both shown in Fig. 1 as having a display)). Each element of the network has a transceiver (¶ 0033, Figs. 3 and 8). Savoie teaches a display device directly secured to a second skin area (¶ 0039 describes medical device 100 as adhered to the patient’s skin - also see Fig. 1, adhered at a different area than sensor 300). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate capacitive coupling in the elements of Brister using transceivers, i.e., to replace the RF communication (and/or e.g. wired communication in ¶ 0500) with capacitive communication via the skin, as taught by Savoie, thereby implementing a personal area network (Savoie: ¶ 0033, enabling communication between the devices), for the purpose of reducing the power requirements of the devices (i.e., the user interface 156 and the on-skin device), enabling various convenient energy harvesting techniques, and increasing security of data transfer (Savoie: Abstract, ¶ 0011), and for the purpose of being able to easily provide data to the user when a receiver is not available (Brister: ¶ 0501). It also would have been obvious to directly secure the display of the combination to a second skin area, as in Savoie, for the purpose of making it easier for the user to carry the device, for enabling more continuous communication via the personal area network (Savoie: ¶ 0012), and for making it easier for the user to see the data (Brister: ¶ 0500).
Regarding claim 2, Brister-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Savoie further teaches wherein the data comprises data relating to at least one selected from the set consisting of: a user's current glucose levels (Brister: Fig. 14B); glucose trends (Brister: Fig. 14B); CGM device malfunction notifications; and glucose measurement intervals.
Regarding claim 3, Brister-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Savoie further teaches wherein the display displays at least one selected from the set consisting of: a digital representation of data (Brister: Figs. 14B, 16A, etc.); and an analog representation of data.
Regarding claim 5, Brister-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Savoie further teaches where the display is adapted to display a trend indication (Brister: Fig. 14B).
Regarding claim 6, Brister-Savoie teaches all the features with respect to claim 5, as outlined above. Brister-Savoie further teaches the trend indication comprises an arrow (Brister: Fig. 17C, arrow 190, obvious to use in the arrangement of Fig. 14B as well for the purpose of showing direction of trend - ¶ 0517).
Regarding claim 7, Brister-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Savoie further teaches wherein the display is replaceable (Brister: ¶ 0495, user selectable interface types; ¶ 0503, selectively worn and/or removed).
Regarding claim 9, Brister teaches [a]n on-body system for sensing an analyte in a living body (Abstract), comprising: a continuous glucose monitoring sensor (Fig. 3, electronics unit 16 together with sensor 32), comprising: a cover (Fig. 3, mounting unit 14) at least partially containing a continuous glucose monitoring sensor having a microcontroller (Fig. 14A, processor module 138, ¶¶s 0266, 0498); a first bottom surface adapted to be adhered to a first area of a user’s body (Fig. 3 - at adhesive pad 8); and a second surface (Fig. 14B, the surface on which user interface 156 is arranged); and a display (Fig. 14B, user interface 156) comprising a display surface (Fig. 14B, the top of user interface 156, which displays the data) and a second bottom surface on an opposite side from the display surface (Fig. 14B, the surface which is mountable to the on-skin device described in ¶ 0494, in the case that the user interface 156 is located remotely from the on-skin device as described in ¶ 0500), wherein: the display is removably couplable to the second surface (¶ 0500, where the user interface is located remotely from the on-skin device to make data more easily visible to the user. The removeable coupling would have been obvious to incorporate since e.g. ¶ 0641 contemplates a reusable display element (that results in cost savings), which in that case is a receiver but in the case of ¶¶s 0494 and 0500 is the user interface 156. User interface 156 couples to the second surface as shown in Figs. 3 and 14B); the second bottom surface is adapted to be [coupled] to a second area of the user’s body (¶ 0500); and the display is adapted to display data transmitted by the microcontroller (¶ 0494, displaying sensor information requires receiving data from the microcontroller).
Brister does not appear to explicitly teach the second bottom surface of the display as adapted to be adhered to the second area.
Savoie teaches a display device having a bottom surface adherable to a second skin area (¶ 0039 describes medical device 100 as adhered to the patient’s skin - also see Fig. 1, adhered at a different area than sensor 300).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to adapt the display of Brister to be adhered to a second skin area, as in Savoie, for the purpose of making it easier for the user to carry the device, for enabling more continuous communication via a personal area network (Savoie: ¶ 0012 - also, Savoie teaches using a personal area network transceiver in a medical device to communicate with other devices in contact with the user’s body (Abstract, by propagating a current across the user’s body via capacitive coupling. This includes coupling between a sensing device (Fig. 3, sensor 300) and a display device (Fig. 3, medical device 100 or host device 200, both shown in Fig. 1 as having a display)). Each element of the network has a transceiver (¶ 0033, Figs. 3 and 8). Savoie teaches a display device directly secured to a second skin area (¶ 0039 describes medical device 100 as adhered to the patient’s skin - also see Fig. 1, adhered at a different area than sensor 300)), and for making it easier for the user to see their data (Brister: ¶ 0500). 
Regarding claim 10, Brister-Savoie teaches all the features with respect to claim 9, as outlined above. Brister-Savoie further teaches wherein the microcontroller is adapted to communicate with the display using at least one selected from the set consisting of: radio frequency radio communication (Brister: ¶ 0503, two-way RF transmissions, obvious to use instead of the exemplary wired transmission described in ¶ 0500 for the purpose of enabling more unencumbered user movement); line-of-sight communication; a personal area network (Savoie, as above, for the purpose of reducing the power requirements of the devices (i.e., the user interface 156 and the on-skin device), enabling various convenient energy harvesting techniques, and increasing security of data transfer (Savoie: Abstract, ¶ 0011), and for the purpose of being able to easily provide data to the user when a receiver is not available (Brister: ¶ 0501)); and near field communication.
Regarding claim 11, Brister teaches [a]n on-body device for sensing an analyte in a living body (Abstract), comprising: a cover (Fig. 3, mounting unit 14) at least partially containing a continuous glucose monitoring sensor (Fig. 3, electronics unit 16 together with sensor 32) having a microcontroller (Fig. 14A, processor module 138, ¶¶s 0266, 0498); a first bottom surface adapted to be adhered to a first area of a user’s body (Fig. 3 - at adhesive pad 8); and a display (Fig. 14B, user interface 156) for displaying data transmitted by the microcontroller (¶ 0494, displaying sensor information requires receiving data from the microcontroller), the display comprising a display surface (Fig. 14B, the top of user interface 156, which displays the data) and a second bottom surface on an opposite side of the display surface (Fig. 14B, the surface which is mountable to the on-skin device described in ¶ 0494, in the case that the user interface 156 is located remotely from the on-skin device as described in ¶ 0500), wherein: the display is removably couplable to the cover (¶ 0500, where the user interface is located remotely from the on-skin device to make data more easily visible to the user. The removeable coupling would have been obvious to incorporate since e.g. ¶ 0641 contemplates a reusable display element (that results in cost savings), which in that case is a receiver but in the case of ¶¶s 0494 and 0500 is the user interface 156. User interface 156 couples to the cover as shown in Figs. 3 and 14B); and the second bottom surface is adapted to be [coupled] to a second area of the user’s body (¶ 0500).
Brister does not appear to explicitly teach the second bottom surface of the display as adapted to be adhered to the second area.
Savoie teaches a display device having a bottom surface adherable to a second skin area (¶ 0039 describes medical device 100 as adhered to the patient’s skin - also see Fig. 1, adhered at a different area than sensor 300).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to adapt the display of Brister to be adhered to a second skin area, as in Savoie, for the purpose of making it easier for the user to carry the device, for enabling more continuous communication via a personal area network (Savoie: ¶ 0012 - also, Savoie teaches using a personal area network transceiver in a medical device to communicate with other devices in contact with the user’s body (Abstract, by propagating a current across the user’s body via capacitive coupling. This includes coupling between a sensing device (Fig. 3, sensor 300) and a display device (Fig. 3, medical device 100 or host device 200, both shown in Fig. 1 as having a display)). Each element of the network has a transceiver (¶ 0033, Figs. 3 and 8). Savoie teaches a display device directly secured to a second skin area (¶ 0039 describes medical device 100 as adhered to the patient’s skin - also see Fig. 1, adhered at a different area than sensor 300)), and for making it easier for the user to see their data (Brister: ¶ 0500).
Regarding claim 12, Brister-Savoie teaches all the features with respect to claim 11, as outlined above. Brister-Savoie further teaches wherein the microcontroller is adapted to communicate with the display using at least one selected from the set consisting of: radio frequency radio communication (Brister: ¶ 0503, two-way RF transmissions, obvious to use instead of the exemplary wired transmission described in ¶ 0500 for the purpose of enabling more unencumbered user movement); line-of-sight communication; a personal area network (Savoie, as above, for the purpose of reducing the power requirements of the devices (i.e., the user interface 156 and the on-skin device), enabling various convenient energy harvesting techniques, and increasing security of data transfer (Savoie: Abstract, ¶ 0011), and for the purpose of being able to easily provide data to the user when a receiver is not available (Brister: ¶ 0501)); and near field communication.
Regarding claim 13, Brister-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Savoie further teaches wherein the display is removably couplable to the continuous glucose monitoring sensor such that the display is positioned within the cover (Brister: Fig. 14B).
Regarding claim 14, Brister-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Savoie further teaches wherein: the continuous glucose monitoring sensor further comprises a second surface (Brister: Fig. 14B, the surface on which user interface 156 is arranged); and the display is removably adherable to the second surface (Brister: ¶ 0500, where the user interface is located remotely from the on-skin device to make data more easily visible to the user. The removeable coupling would have been obvious to incorporate since e.g. ¶ 0641 contemplates a reusable display element (that results in cost savings), which in that case is a receiver but in the case of ¶¶s 0494 and 0500 is the user interface 156. User interface 156 couples to the second surface as shown in Figs. 3 and 14B, and is adherable based on the teachings of Savoie as noted above (i.e., the adhesive function of the display makes it adherable both on the body and on the second surface)).
Regarding claim 15, Brister-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Savoie further teaches wherein the cover includes a recess having a size and shape to receive the display such that the display is secured within the recess (Brister: as shown in Figs. 3 and 14B).
Regarding claim 16, Brister-Savoie teaches all the features with respect to claim 9, as outlined above. Brister-Savoie further teaches wherein the display is removably couplable to the second surface such that the display surface is positioned within the cover (Brister: Fig. 14B).
Regarding claim 17, Brister-Savoie teaches all the features with respect to claim 9, as outlined above. Brister-Savoie further teaches wherein the cover includes a recess having a size and shape to receive the display such that the display is secured within the recess (Brister: as shown in Figs. 3 and 14B).
Regarding claim 18, Brister-Savoie teaches all the features with respect to claim 9, as outlined above. Brister-Savoie further teaches wherein the display is removably adherable to the second surface (Brister: user interface 156 couples to the second surface as shown in Figs. 3 and 14B, and is adherable based on the teachings of Savoie as noted above (i.e., the adhesive function of the display makes it adherable both on the body and on the second surface)).
Regarding claim 19, Brister-Savoie teaches all the features with respect to claim 11, as outlined above. Brister-Savoie further teaches wherein the cover includes a recess having a size and shape to receive the display surface such that the display surface is at least partially received within the recess (Brister: as shown in Figs. 3 and 14B).
Regarding claim 20, Brister-Savoie teaches all the features with respect to claim 11, as outlined above. Brister-Savoie further teaches wherein the cover includes a recess having a size and shape to receive the display surface such that the display surface is secured within the recess by a snap fit engagement (Brister: ¶¶s 0280, 0409, 0446, snapping the electronics unit into the mounting unit, such a snap fit also being obvious to use for interface 154 when the electronics unit is part of the on-skin device as in ¶ 0494, the snap fit being a known means for achieving mechanical joining - ¶ 0446).
Regarding claim 21, Brister-Savoie teaches all the features with respect to claim 11, as outlined above. Brister-Savoie further teaches wherein the display is removably adherable to the cover (Brister: user interface 156 couples to the cover as shown in Figs. 3 and 14B, and is adherable based on the teachings of Savoie as noted above (i.e., the adhesive function of the display makes it adherable both on the body and on the second surface)).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister-Savoie in view of US Patent Application Publication 2012/0203166 (“Riback”).
Regarding claim 4, Brister-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Savoie does not appear to explicitly teach wherein the display comprises at least one display element selected from the set consisting of: a thermometer graph; and a speedometer graph.
Riback, in its discussion of the background art, describes CGM devices which display data in one-dimensional bar-graphs or thermometer-type displays (¶ 0011).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the background art discussed in Riback with Brister-Savoie, by incorporating a thermometer-type display in Brister-Savoie, for the purpose of clearly displaying information using a well-known method.

Response to Arguments
Applicant’s arguments filed 08/09/2022 have been fully considered. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. The amendments with respect to the interpretations under 35 USC 112(f) are noted, and the claims are no longer interpreted under 35 USC 112(f).
Regarding the interview of 08/02/2022, Examiner submits that it does not appear like agreement was reached that the proposed amendments would overcome the art of record. Instead, it was agreed that the proposed amendments would overcome the current rejection. 
Regarding the arguments and amendments with respect to the rejections under 35 USC 103, they are not persuasive over Brister in view of Savoie. Brister teaches a display that may be located remotely from a sensor device, the display also receivable in a cover of the sensor device. Savoie teaches the capacitive coupling and the display element being adherable to the skin at a separate location from the sensor.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4,829,663 (“Masujima”) teaches providing electronic components on a carrier tape, each component having an associated adhesive, and then removing the components together with the adhesive from the carrier tape, for placement on a printed circuit board to temporarily hold the component on the circuit board (Figs. 1 and 6A-6D, Abstract, col. 6, lines 37-44).
US Patent Application Publication 2005/0245839 (“Stivoric”) teaches display elements that are removably couplable to sensor elements (Figs. 9 and 10 and related description).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791